Order denying motion of defendant Connally for a further bill of particulars modified by directing that plaintiff furnish particulars of the services that he claims were to be rendered by defendant Connally or the other defendants, of the services actually rendered, and of the years or periods covered by income taxes for which refunds were to be sought and were actually obtained. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.